USCA1 Opinion

	




                 United States Court of Appeals                     For the First CircuitNos. 98-1412     98-1819                          UNITED STATES,                            Appellee,                                v.                        ROBERT A. VIGEANT,                      Defendant, Appellant.                          ERRATA SHEET     The opinion of this Court issued on May 14, 1999 is amendedas follows:     Page 19, footnote 9, line 3 - "note 3" should read "note 4"